                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-CV-505-FDW-DCK

 KESHA HUDDLESON,                                     )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 DRIVEN BRANDS, INC.,                                 )
                                                      )
                Defendant.                            )
                                                      )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 6) filed by David L. Tkach, concerning Mia A. Conza on

November 14, 2019. Mia A. Conza seeks to appear as counsel pro hac vice for Defendant Driven

Brands, Inc. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 6) is GRANTED. Mia A. Conza is

hereby admitted pro hac vice to represent Defendant Driven Brands, Inc.

         SO ORDERED.

                                      Signed: November 14, 2019
